Exhibit 10.4

 

EXECUTION COPY

 

GUARANTY

 

(Spinnaker Front Runner Statutory Trust 2005-1)

 

Dated as of June 17, 2005

 

issued by,

 

Spinnaker Exploration Company, L.L.C.,

 

a Delaware Limited Liability Company

                  Guaranty 2005-l

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.    DEFINITIONS    1 SECTION 2.    CONSENT    2 SECTION 3.    GUARANTY
   2 3.1      Guaranteed Obligations    2 3.2      Nature of Obligations    3
SECTION 4.    PLACE AND MANNER OF PAYMENT    3 SECTION 5.    CHARACTER OF
GUARANTEED OBLIGATIONS; ETC    4 5.1      Guaranteed Obligations Not Affected   
4 5.2      Waiver by Guarantor    6 5.3      Separate Obligations; Reinstatement
   6 5.4      Remedies Cumulative    6 SECTION 6.    RIGHTS OF THIRD PARTIES   
7 SECTION 7.    CONSENT TO INDENTURE    7 SECTION 8.    MISCELLANEOUS    7 8.1  
   Amendments and Waivers    7 8.2      Notices    7 8.3      Severability    8
8.4      Delay    8 8.5      Expenses    8 8.6      Term    8 8.7      Access to
Information    8 8.8      Solvency    8 8.9      Successors and Assigns    8
8.10      Governing Law    8 8.11      Counterparts    9 8.12      Further
Assurances    9 8.13      Submission to Jurisdiction; Service of Process; Waiver
of Jury Trial    9 8.14      Payment and Taxes    9 8.15      Participation
Agreement Representations and Warranties    9

 

-i-



--------------------------------------------------------------------------------

GUARANTY

 

This GUARANTY, dated as of June 17, 2005, is made by Spinnaker Exploration
Company, L.L.C., a Delaware limited liability company (the “Guarantor”), for the
benefit of the Owner Participant, the Lessor, the Lessor Trustee, each Holder,
the Indenture Trustee and the Trust Company (collectively, together with their
successors and permitted assigns, the “Beneficiaries” and, individually, a
“Beneficiary”).

 

RECITALS:

 

A. The Guarantor is the direct owner of all of the membership interests in the
Lessee.

 

B. As provided in the Participation Agreement, (i) the Lessor proposes, among
other things, to purchase the Undivided Interest in the Platform from the Lessee
and to pay to the Lessee the Lessor’s Cost, (ii) the Owner Participant proposes,
among other things, to provide to the Lessor the Equity Portion of such payment,
(iii) the Loan Participant proposes, among other things, to purchase Notes from
the Lessor, the proceeds of which are to be used by the Lessor Trustee to pay a
portion of such payment and (iv) upon purchasing the Undivided Interest in the
Platform from the Lessee, the Lessor intends to lease the Undivided Interest in
the Platform to the Lessee.

 

C. It is a condition of the willingness of the Participants to enter into the
transactions contemplated by the Participation Agreement that the Guarantor
execute and deliver this Guaranty.

 

D. The consummation of the transactions contemplated by the Participation
Agreement will benefit, directly or indirectly, the Guarantor by, among other
things, strengthening the financial condition of the consolidated group of which
the Guarantor is a part, and the Guarantor has determined that this Guaranty is
necessary and convenient to the conduct, promotion and attainment of the
business of the Guarantor and the Lessee.

 

E. The Lessor intends to assign certain of its rights under this Guaranty to the
Indenture Trustee pursuant to and in accordance with the Indenture.

 

NOW, THEREFORE, in consideration of the foregoing, the Guarantor hereby agrees
as follows:

 

SECTION 1. DEFINITIONS. Capitalized terms used but not defined herein (including
those used in the foregoing recitals) shall have the meanings specified in
Appendix A to the Participation Agreement, dated as of even date herewith, among
Spinnaker FR Spar Co., L.L.C., a Delaware limited liability company, as Lessee,
the Guarantor, the Lessor, Wilmington Trust Company, in its individual capacity
and as Lessor Trustee under the Trust Agreement that creates the trust
identified under the title hereof, and others, which Appendix A shall for all
purposes constitute a part of this Guaranty and shall be subject to amendment in
accordance with Section 8.1 hereof. For purposes of this Guaranty, “Lessee”
shall mean Spinnaker FR Spar Co., L.L.C., and its successor and permitted
assigns under the Operative Documents, in each case whether or not all or a
portion of the membership or other interests in any such Person are owned,
directly or indirectly, by the Guarantor.

 

Guaranty (2005-1)



--------------------------------------------------------------------------------

SECTION 2. CONSENT. The Guarantor does hereby acknowledge that it has received
and reviewed copies of and consents to the terms and conditions of each
Guaranteed Agreement (as hereinafter defined) and each other Operative Document.

 

SECTION 3. GUARANTY.

 

3.1 Guaranteed Obligations. Except as limited by the third to last sentence of
this Section 3.1, the Guarantor does hereby irrevocably and unconditionally
guarantee, as primary obligor and not merely as surety, in solido with the
Lessee, to each Beneficiary (a) until final and indefeasible payment thereof has
been made, the due and punctual payment to the Person entitled to receive such
payment from the Lessee, when due, whether by acceleration or otherwise, of all
amounts payable at any time by the Lessee under the agreements set forth on
Schedule 3.1 hereto and any other Operative Document to which it is or is to
become a party (the “Guaranteed Agreements”), however created, arising or
evidenced, whether direct or indirect, primary or secondary, absolute or
contingent, joint or several, and whether now or hereafter existing or due or to
become due, and (b) the full and prompt performance by the Lessee of each and
every duty, agreement, covenant, undertaking, indemnity and obligation of the
Lessee under and in accordance with the terms of any Guaranteed Agreement
however created, arising or evidenced, whether direct or indirect, primary or
secondary, absolute or contingent, joint, solidary or several, and whether now
or hereafter existing or due or to become due, taking into account applicable
notice and grace periods. The Guarantor hereby agrees that if for any reason
(including, without limitation, the liquidation, winding-up, dissolution,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, composition or readjustment of, or other similar proceedings
affecting the status, existence, assets or obligations of, the Lessee) the
Lessee shall fail fully and promptly to pay any amount payable at any time under
any Guaranteed Agreement as and when the same shall become due and payable, or
if the Lessee shall fail to perform and discharge any duty, agreement, covenant,
undertaking or obligation of the Lessee under any Guaranteed Agreement, then the
Guarantor (i) in the event of any such failure to make payment of any amount,
shall pay such amount (together with interest on such amount, after the due
date, at the Overdue Rate) to the Person entitled thereto on or before the fifth
Business Day following demand therefor by a Beneficiary (provided that no such
demand shall be required, and such amount shall automatically become due, if
demand is prohibited by applicable Governmental Rules), and (ii) in the event of
any failure to perform and discharge any such other duty, agreement, covenant,
undertaking or obligation, shall cause the same to be performed and discharged
promptly following demand for such performance or discharge by a Beneficiary but
in any event before the fifth Business day following such demand. The amounts
payable by, and the duties, agreements, covenants, undertakings and obligations
of, the Lessee hereby guaranteed (including, but not limited to, any amounts
payable by the Lessee on account of any of the Lessee’s representations and
warranties not being true and accurate when made) are hereinafter referred to
collectively as the “Guaranteed Obligations” and individually as a “Guaranteed
Obligation”. The provisions of this Section 3.1 and the term “Guaranteed
Obligations” shall include any payment due by the Lessee as a result of the
exercise by Lessor or, so long as the Lien of the Indenture is in effect, the
Indenture Trustee, of remedies to the extent provided in the Operative Documents
following the occurrence of a Lease Event of Default, including, without
limitation, the payment of any Base Rent or Supplemental Rent owing on or prior
to the date such payment is due, but, notwithstanding the foregoing, shall
specifically exclude the payment of Base Termination Value and Termination Value
unless an

 

    2   Guaranty (2005-1)



--------------------------------------------------------------------------------

Event of Loss has occurred (in each case less (i) any current Base Rent and (ii)
any Lessee Section 467 Loan Balance then payable as part thereof). For purposes
of clarity, the Guaranteed Obligations shall include all Supplemental Rent,
including, without limitation, the Swap Breakage Amount, indemnification
payments, payment of insurance premiums with respect to insurance required to be
maintained under Section 13 of the Lease and any other amounts due and owing by
Lessee under Section 18.1 of the Lease, which in each case shall be included as
part of the Guaranteed Obligations. Any act by the Owner Participant, the Lessor
or any Person claiming by or through any such Person, to declare a Lease Event
of Default under Section 16.1 of the Lease or to demand payment of Base
Termination Value or Termination Value (together with any Section 467 Loan
Balance payable by reference thereto) upon a Lease Event of Default, in each
case in order to draw on any Acceptable Letter of Credit, shall not affect the
obligations of the Guarantor under this Guaranty.

 

3.2 Nature of Obligations. This Guaranty shall constitute a continuing,
absolute, irrevocable and unconditional guaranty of performance and of payment
and not of collection, and the Guarantor specifically agrees that it shall not
be necessary, and that the Guarantor shall not be entitled to require, before or
as a condition of enforcing the liability of the Guarantor under this Guaranty
or requiring payment or performance of the Guaranteed Obligations by the
Guarantor hereunder, or at any time thereafter, that any Person: (a) file suit
or proceed to obtain or assert a claim for personal judgment against the Lessee
or any other Person that may be liable for any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from the Lessee or any other Person that may be liable for such Guaranteed
Obligation; (c) foreclose against or seek to realize upon any security now or
hereafter existing for such Guaranteed Obligation; (d) exercise or assert any
other right or remedy to which such Person is or may be entitled in connection
with any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of the Lessee or any other
Person liable for any Guaranteed Obligation. Notwithstanding the foregoing, the
provisions of this Section 3.2 shall not be construed to avoid any notices or
demands or the lapse of any cure periods available to the Lessee under the
Guaranteed Agreements or to the Guarantor under Section 3.1 hereof. Anything to
the contrary notwithstanding in this Guaranty or any other Operative Document,
the Guarantor covenants and agrees that this Guaranty shall not be terminated
for any reason (including if one or more of the Guaranteed Agreements is
terminated as a result of a compromise or settlement effected between the
Indenture Trustee (pursuant to the rights assigned to it by the Lessor under the
Indenture) and the Lessee or the Guarantor) and shall remain in full force and
effect unless and until final and indefeasible payment and performance by the
Guarantor of all Guaranteed Obligations (including the payment by the Guarantor
of the Equity Portion of all amounts due under the Guaranteed Agreements).

 

SECTION 4. PLACE AND MANNER OF PAYMENT. All payments to be made by the Guarantor
under this Guaranty to a Beneficiary shall be paid to such Beneficiary at the
address and to the account provided for payment in Schedule 1 to the
Participation Agreement or, if no address or account is provided for in Schedule
1 to the Participation Agreement or if a Beneficiary shall otherwise require, at
the address and to the account specified in the notice demanding payment be made
by the Guarantor; provided, however, that in accordance with Section 7 hereof,
until the Guarantor shall have received notice from the Indenture Trustee that
the Lien of the Indenture has been discharged pursuant to the terms thereof, all
such payments,

 

    3   Guaranty (2005-1)



--------------------------------------------------------------------------------

other than Excepted Payments, shall be made to the Indenture Trustee at the
Indenture Trustee Office, or at such other place in the continental United
States as the Indenture Trustee may specify from time to time in a written
notice delivered to the Guarantor, which notice shall be given not later than
the tenth Business Day prior to the required payment date therefor. The
Guarantor agrees that it will make all payments due hereunder by wire transfer
at or before 11:00 A.M., New York time, in immediately available funds to the
party to which such payment is to be made.

 

SECTION 5. CHARACTER OF GUARANTEED OBLIGATIONS; ETC.

 

5.1 Guaranteed Obligations Not Affected. The Guaranteed Obligations shall be
continuing and irrevocable, absolute and unconditional, primary and original,
immediate and not contingent and shall remain in full force and effect without
regard to and shall not be released, discharged or in any way affected by any
circumstance or condition including, without limitation, the occurrence of any
one or more of the following events:

 

(a) any lack of legality, validity or enforceability of any of the Guaranteed
Agreements or any other Operative Document or any other document, instrument or
agreement, or any provision thereof, the absence of any action to enforce the
same or waiver or consent with respect to any provision thereof;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the amounts payable under any Guaranteed Agreement or any
other amendment or waiver of or any consent to any departure from the terms and
conditions thereof;

 

(c) any exchange, addition, release or non-perfection of any security for any
Guaranteed Obligation or the acceptance of any security therefor or any
redelivery, repossession, sale, transfer or other disposition, surrender or
destruction of the Platform or the Undivided Interest or any acceptance by any
Beneficiary of any direct or indirect security for, or other guarantees of, any
Guaranteed Obligation;

 

(d) the waiver by any Beneficiary of the performance or observance by the Lessee
of any Guaranteed Obligation or of any default in the performance or observance
thereof (except to the extent that the payment or performance of any Guaranteed
Obligation is waived in writing by all Beneficiaries), or any extension by any
Beneficiary of the time for payment or performance and discharge by the Lessee
of any Guaranteed Obligation or any extension or renewal of any Guaranteed
Obligation;

 

(e) any bankruptcy, insolvency, winding up or reorganization of, or similar
proceedings involving, the Guarantor, the Lessee or any other Person, or any
rejection or modification of any Guaranteed Agreement (including the Lease) to
which the Lessee or any other Person is a party in any such proceeding;

 

(f) the recovery of any judgment against any Person or any action to enforce the
same;

 

    4   Guaranty (2005-1)



--------------------------------------------------------------------------------

(g) any failure or delay in the enforcement of the obligations of any Person
under any Guaranteed Agreement (or any other agreement) or any provision
thereof;

 

(h) any set-off, compensation (as that term issued in Book III, Title III of the
Louisiana Civil Code) counterclaim, deduction, defense, abatement, suspension,
deferment, diminution, recoupment, limitation or termination available with
respect to any Guaranteed Obligation, and, to the extent permitted by applicable
law, irrespective of any other circumstances that might otherwise limit recourse
by or against the Guarantor or any other Person;

 

(i) the obtaining of the release of the primary or secondary obligation of any
other Person, in addition to the Guarantor, with respect to any Guaranteed
Obligation;

 

(j) any compromise, settlement, alteration, amendment, modification, extension,
renewal, release, termination or other change, or waiver, consent or other
action, or delay or omission or failure to act by any Person including any
Beneficiary or the Indenture Trustee, if applicable, in respect of any of the
terms, covenants or conditions (including, without limitation, notice
provisions) of any Guaranteed Agreement or Guaranteed Obligation, or any other
agreement or any related document referred to therein, or any assignment or
transfer of any thereof or any subleasing of the Undivided Interest, whether or
not any such act may deprive Guarantor of its right to subrogation against
Lessee (if any);

 

(k) any defect in the compliance with specifications, condition, design,
operation or fitness for use of, or any damage to or loss or destruction of, or
any interruption or cessation in the use of the Platform by the Lessee or any
Person for any reason whatsoever regardless of the duration thereof, whether or
not without fault on the part of the Lessee or any other Person;

 

(l) any merger or consolidation of the Lessee or the Guarantor into or with any
other Person or any sale, lease or transfer of any other assets of the Lessee or
the Guarantor to any other Person, or any change in the structure of, including
the ownership of any shares of the capital stock of, the Guarantor or the Lessee
or confusion of the Guaranteed Obligations (as that term is used in Book III,
Title III of the Louisiana Civil Code);

 

(m) the failure of the Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guaranty; or

 

(n) to the maximum extent permitted by law, any other circumstance whether
similar or dissimilar to the foregoing that might otherwise constitute a legal
or equitable defense or discharge of a guarantor or surety with respect to any
Guaranteed Obligation. Notwithstanding the express terms and conditions of this
Guaranty, should any money due or owing under this Guaranty not be recoverable
from the Guarantor due to any of the matters specified in Sections 5.1(a)
through (m) above; then, in any such case, such money shall nevertheless be
recoverable from the Guarantor as though the Guarantor were principal debtor in
respect thereof and not merely a guarantor and shall be paid by the Guarantor
forthwith.

 

    5   Guaranty (2005-1)



--------------------------------------------------------------------------------

5.2 Waiver by Guarantor. Except as herein otherwise expressly provided with
respect to demand for payment in the second sentence of Section 3.1 hereof or as
may be mandatorily required by applicable law, the Guarantor hereby expressly
and irrevocably waives diligence, demand for payment, filing of claims with any
court, any proceeding to enforce any provision of any Guaranteed Agreement,
notice of acceptance of this Guaranty, notice of the creation of any liabilities
of the Lessee, and right to require a proceeding first against the Lessee,
whether to marshal any assets or to exhaust any security for the performance of
the obligations of the Lessee or otherwise, any diligence in collection or
protection of or realization upon any Guaranteed Obligation, any obligation
hereunder or any collateral security for any of the foregoing, any right of
protest, presentment, notice or demand whatsoever, all claims of waiver,
release, surrender, alteration or compromise, all pleas of discussion and
division, and all defenses (other than the defense of payment or performance by
the Lessee), setoffs, compensation, confusion, counterclaims, recoupments,
reductions, limitations, impairments or terminations, whether arising hereunder
or otherwise. The Guarantor agrees that no payment made by it or for its account
pursuant to this Guaranty shall entitle it, by subrogation, indemnification,
exoneration, contribution, reimbursement or otherwise to any payment by the
Lessee or from or out of any property of the Lessee, and the Guarantor hereby
expressly waives, to the fullest extent possible, and shall not exercise, rights
or remedies it has or may in the future have with respect to any of the
foregoing, unless (a) no Lease Event of Default shall have occurred and be
continuing, (b) the Guaranteed Obligations have been paid and performed in full,
and (c) at the time of such payment by the Guarantor, the Guarantor is not an
“insider” of the Lessee with respect to which such payment by the Guarantor is
made, within the meaning of Section 101(31) of the Bankruptcy Act, or any
successor provision. If, and to the extent that, any such rights or remedies
against the Lessee or its property may not be waived under applicable law, the
Guarantor (if at the time of such payment by the Guarantor the Lessee is such an
“insider” within the meaning of said Section 101(31), or any successor
provisions) shall be deemed to have contributed any such rights to the Lessee,
as an addition to the capital of the Lessee, effective immediately upon the
arising of such rights or remedies.

 

5.3 Separate Obligations; Reinstatement. The obligations of the Guarantor to
make any payment or to perform and discharge any other duties, agreements,
covenants, undertakings or obligations hereunder shall (a) to the extent
permitted by applicable law, constitute separate and independent obligations of
the Guarantor from its other obligations under this Guaranty and (b) give rise
to separate and independent causes of action against the Guarantor. The
Guarantor agrees that this Guaranty shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of the Lessee is
rescinded or must be otherwise restored by any of the Beneficiaries, their
successors or assigns, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

5.4 Remedies Cumulative. No right or remedy under this Guaranty is intended to
be exclusive, but rather each shall be cumulative and in addition to any other
remedy provided under this Guaranty or under the other Operative Documents or
otherwise available at law or in equity. It is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Lessee defaults under, or remains in

 

    6   Guaranty (2005-1)



--------------------------------------------------------------------------------

default under, any of the Guaranteed Agreements and that notwithstanding the
recovery hereunder for or in respect of any given default by the Lessee under
any of the Guaranteed Agreements, this Guaranty shall remain in full force and
effect and shall apply to each and every subsequent default.

 

SECTION 6. RIGHTS OF THIRD PARTIES. This Guaranty is made for the benefit of,
and shall be enforceable by (subject to Section 7 hereof), each Beneficiary and
its permitted successors and assigns to the extent of its interest hereunder.
This Guaranty shall not be construed to create any right in any Person other
than the Beneficiaries and their respective permitted successors and assigns or
to be a contract in whole or in part for the benefit of any Person other than
the Beneficiaries and their respective permitted successors and assigns.

 

SECTION 7. CONSENT TO INDENTURE. The Guarantor consents to the provisions of the
Indenture and the assignment of this Guaranty as set forth therein. The
Guarantor agrees that, until it receives notice from the Indenture Trustee
stating that the Lien of the Indenture has been satisfied and discharged
pursuant to the terms thereof, the Indenture Trustee is a permitted assignee of
the Owner Participant and the Lessor and may enforce this Guaranty to the
exclusion of the Lessor and the Owner Participant other than with respect to
Excepted Rights and Excepted Payments. The obligations of the Guarantor set
forth herein constitute the full recourse obligations of the Guarantor
enforceable against it to the full extent of all its assets and properties,
notwithstanding any provision in the Indenture or any other Operative Document
limiting the liability of the Lessor, the Indenture Trustee or any Participant
or any other Person, or any agreement by the Indenture Trustee to look solely to
certain assets or properties for payment with respect thereto.

 

SECTION 8. MISCELLANEOUS.

 

8.1 Amendments and Waivers. Any term, covenant, agreement or condition of this
Guaranty may be amended or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by
an instrument or instruments in writing executed by each Beneficiary (to the
extent of its rights in such term, covenant or agreement) and the Guarantor and,
except with respect to Excepted Payments and Excepted Rights, with the written
consent of the Indenture Trustee (unless the Lien of the Indenture shall have
been discharged pursuant to the terms thereof).

 

8.2 Notices. All communications, notices and consents provided for in this
Guaranty shall be in writing and shall be given in person or by courier or by
means of telecopy (with request for assurance of receipt in a manner typical
with respect to communications of that type), or mailed by registered or
certified first class mail, return receipt requested or overnight courier,
addressed as set forth in Schedule 17.3 to the Participation Agreement or at
such other address as any such Person may from time to time designate by notice
duly given in accordance with the provisions of Section 17.3 of the
Participation Agreement to the other parties hereto. Any notice delivered by
hand shall become effective when delivered. Any notice delivered by courier
service or mail shall become effective on the date of receipt (which may be
established, without limitation, by reference to evidence of delivery provided
by such courier service or by the mail return receipt). Any notice delivered by
telecopy shall become effective on the date such telecopy is sent, as
established by evidence of receipt of such transmission.

 

    7   Guaranty (2005-1)



--------------------------------------------------------------------------------

8.3 Severability. Any provision of this Guaranty which may be determined by a
competent authority to be invalid or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable any remaining
terms and provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall negotiate in good faith to replace such
provision with an appropriate legal provision. To the extent permitted by
applicable law, the parties hereto hereby waive any provision thereof that
renders any term or provision hereof invalid or unenforceable in any respect.

 

8.4 Delay. No delay on the part of any Beneficiary in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
of any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy

 

8.5 Expenses. The Guarantor shall pay, or reimburse each Beneficiary for all
costs and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements, incurred by it in connection with the enforcement of this
Guaranty.

 

8.6 Term. Subject to reinstatement as set forth in Section 5.3 hereof, this
Guaranty shall be in effect until final and indefeasible payment and performance
in full of all obligations of the Lessee under all Guaranteed Agreements.

 

8.7 Access to Information. The Guarantor hereby represents and warrants that it
now has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Lessee. No party
hereto shall have any duty or responsibility to provide the Guarantor with any
credit or other information concerning the affairs, financial condition or
business of the Lessee that may come into its possession. The Guarantor has
executed this Guaranty based solely on its own knowledge and investigation of
the Lessee and its financial condition.

 

8.8 Solvency. The execution, delivery and performance by the Guarantor of this
Guaranty will not render the Guarantor insolvent, nor is it being made in
contemplation of the Guarantor’s insolvency; and the Guarantor does not have an
unreasonably small capital.

 

8.9 Successors and Assigns. This Guaranty shall be binding upon the Guarantor
and its permitted successors and assigns and shall inure to the benefit of, and
may be enforced by, the Beneficiaries and their respective permitted successors
and assigns; provided that Guarantor shall not be entitled to delegate its
obligations under this Guaranty without the prior written consent of each
Beneficiary.

 

8.10 Governing Law. THIS GUARANTY SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER
CONFLICTS OF LAWS PRINCIPLES AND CHOICE OF LAW RULES OF THE STATE OF NEW YORK.
THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING BROUGHT IN CONNECTION WITH THIS GUARANTY.

 

    8   Guaranty (2005-1)



--------------------------------------------------------------------------------

8.11 Counterparts. This Guaranty may be executed in any number of counterparts,
each executed counterpart constituting an original but all together one
agreement.

 

8.12 Further Assurances. The Guarantor will, at the Guarantor’s expense, cause
to be promptly and duly taken, executed, acknowledged and delivered all such
further acts, documents and assurances as the Lessor, the Owner Participant, any
Holder or the Corporate Indenture Trustee may reasonably request from time to
time in order to carry out more effectively the intent and purposes of this
Guaranty.

 

8.13 Submission to Jurisdiction; Service of Process; Waiver of Jury Trial. Any
legal action or proceeding with respect to this Guaranty may be brought, at the
option of any such party, in any of the courts in the State of New York or the
Federal courts of the United States of America located in the County of New
York, and each party hereto hereby unconditionally accepts the nonexclusive
jurisdiction of the aforesaid courts. Each party hereto irrevocably waives any
objection it may now or hereafter have to the laying of venue of any such action
or proceeding in any of the aforesaid courts and any claim it may now or
hereafter have that any such action or proceeding has been brought in an
inconvenient forum. Each party hereto further irrevocably consents to the
service of process out of any of the aforesaid courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail to
such party’s address for notices specified herein. Nothing herein shall affect
the right to serve process in any other manner permitted by law. EACH PARTY
HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF ANY OPERATIVE DOCUMENT. The Guarantor hereby
irrevocably appoints CT Corporation, as its agent for service of process in
connection with any suit, action or other proceeding arising out of this
Guaranty or the subject matter hereof, and the Guarantor hereby agrees that it
will at all times maintain a duly authorized agent to receive service of
process.

 

8.14 Payment and Taxes. All payments hereunder shall be made in the manner and
in the currency and funds required for the relevant payment due from the Lessee
under the relevant Operative Document. If at any time the Guarantor is required
by law to make any deduction or withholding in respect of any taxes, duties or
other charges or withholdings from any payment due hereunder as a result of the
payment being made by the Guarantor rather than the Lessee, the sum due from the
Guarantor in respect of such payment shall be increased to the extent necessary
to ensure that, after the making of such deduction or withholding, each of the
Beneficiaries receives on an After-Tax Basis a net sum equal to the sum which it
would have received under this Guaranty had no such deduction or withholding
been required to be made.

 

8.15 Participation Agreement Representations and Warranties. All representations
and warranties made by the Guarantor in the Participation Agreement are true and
correct on and as of the date of the execution of this Guaranty.

 

    9   Guaranty (2005-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its authorized officer as of the day and year first above
written.

 

SPINNAKER EXPLORATION COMPANY,

L.L.C., as Guarantor

By:

 

/s/ Robert M. Snell

--------------------------------------------------------------------------------

Name:

  Robert M. Snell

Title:

  Authorized Person

 

    10   Guaranty (2005-1)